United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VA MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0783
Issued: December 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2021 appellant filed a timely appeal from an October 8, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 8, 2020 decision and on appeal, appellant submitted additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
for the period June 29 through August 14, 2020 causally related to her accepted May 10, 2019
employment injury.
FACTUAL HISTORY
On May 13, 2019 appellant, then a 42-year-old housekeeping aide supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on May 10, 2019 she injured her right ankle,
right knee, and left arm when she was pinned to the wall while in the performance of duty. She
stopped work on May 13, 2019.3 OWCP subsequently accepted appellant’s claim for right ankle
sprain.
Appellant thereafter filed several claims for compensation (Form CA-7) for disability from
work for the period June 25 through November 22, 2019. OWCP paid appellant wage-loss
compensation on the supplemental rolls for the period June 25 through November 22, 2019.
On an undated Form CA-3 the employing establishment indicated that appellant returned
to full-time modified-duty work with restrictions on November 25, 2019.
In a June 25, 2020 medical report, Dr. Michael Oster, a podiatrist, noted that appellant was
seen that day for chronic right ankle sprain/pain/ligament injury. He also found that appellant was
unable to work until July 27, 2020.
On June 29, 2020 appellant filed a Form CA-7 claim for wage-loss compensation for the
period June 25 through July 27, 2020.
In a development letter dated July 1, 2020, OWCP indicated that it was in receipt of
appellant’s Form CA-7 and that it appeared that she was claiming disability due to a material
change or worsening of her accepted work-related conditions. It noted that she had returned to
work in a full-time, limited-duty capacity on November 25, 2019 and until June 24, 2020 when
she stopped work completely. OWCP informed appellant that no evidence had been submitted
with her claim for disability during the claimed time period. It provided appellant with the
definition of a recurrence and advised her of the type of evidence required to establish such a claim.
OWCP afforded appellant 30 days to provide the necessary evidence.
In a July 24, 2020 work excuse note, Dr. Kristopher M. Lopez, Board-certified in podiatric
orthopedics and primary podiatric medicine, noted that appellant was seen that day for
foot/ankle/back pain and indicated that she was unable to work until August 24, 2020.
In an August 10, 2020 response to OWCP’s development questionnaire, appellant asserted
that her foot and ankle never fully healed and that she was suffering from ongoing symptoms
consistently following the May 10, 2019 date of injury. She alleged that she had not been actually
working in a limited-duty capacity, as she had been performing all of her normal work duties since
3

While the reverse side of the clam form indicated appellant had not stopped work, an undated report of work status
(Form CA-3) noted that appellant stopped work on May 13, 2019, the date of injury.

2

she returned to work, with the exception of less walking. Appellant contended that her symptoms
were worsened when she walked more. She indicated that she sustained no other injuries and that
her condition was now affecting her back and sciatic nerves.
On August 17, 2020 appellant filed a Form CA-7 claim for wage-loss compensation for
the period June 29 through August 14, 2020.
In an August 31, 2020 development letter, OWCP advised appellant that it had not received
any evidence to support her claim for wage-loss compensation for the period June 29 through
August 14, 2020. It informed her of the type of evidence needed to establish her wage -loss
compensation claim and afforded her 30 days to submit the necessary evidence. 4
In a December 23, 2019 work excuse note, an unidentifiable healthcare provider noted that
appellant could return to work on December 24, 2019.
In a February 3, 2020 work excuse note, Dr. Bishoy Botros, a podiatric surgery specialist,
noted that appellant could return to work with restrictions.
Appellant underwent physical therapy on September 8 and 26, 2020.
In a September 10, 2020 letter, Dr. Lopez noted that appellant’s magnetic resonance
imaging (MRI) scan of the right ankle showed improvement in the ankle.
In a September 24, 2020 work excuse note, Dr. Botros noted that appellant was seen that
day for right foot posterior tibial tendinitis, peroneal tendinitis, chronic ankle instability, and
lumbar radiculopathy. He indicated that she was unable to work until November 24, 2020.
By decision dated October 8, 2020, OWCP denied appellant’s claim for wage-loss
compensation for the period June 29 through August 14, 2020, finding that the medical evidence
of record was insufficient to establish disability during the claimed period.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury. 6 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 7 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are medical issues
4

In a September 2, 2020 letter, OWCP advised appellant that it was in receipt of the second page of a notice of
recurrence (Form CA-2a) and attached a copy of her August 10, 2020 development questionnaire response. It
informed her that because the first page of the form was missing, it could not process her recurrence claim.
5

Supra note 1.

6

See L.S., Docket No. 18-0264 (issued January 28, 2020); B.O., Docket No. 19-0392 (issued July 12, 2019);
Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).
7

T.W., Docket No. 19-1286 (issued January 13, 2020).

3

that must be proven by a preponderance of the reliable, probative, and substantial medical opinion
evidence.8 Findings on examination are generally needed to support a physician’s opinion that an
employee is disabled from work. 9
The term “disability” is defined as the incapacity, because of an employment injury, to earn
the wages the employee was receiving at the time of the injury. 10 Disability is, thus, not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.11 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.12
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period June 29 through August 14, 2020 causally related to her accepted May 10,
2019 employment injury.
In a June 25, 2020 work excuse note, Dr. Oster noted that appellant was seen that day for
chronic right ankle sprain/pain/ligament injury. He indicated that sh e was unable to work until
July 27, 2020. Similarly, Dr. Lopez, in his July 24, 2020 work excuse note, noted that appellant
presented with foot/ankle/back pain and indicated that she was unable to work until
August 24, 2020. Drs. Oster and Lopez did not provide an opinion that she was disabled from
work during the claimed period due to the accepted injury. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value. 14 Therefore, these work excuse notes are insufficient to establish
appellant’s claim.

8

S.G., Docket No. 18-1076 (issued April 11, 2019); V.H., Docket No. 18-1282 (issued April 2, 2019); Fereidoon
Kharabi, 52 ECAB 291 (2001).
9

C.S., Docket No. 20-1621 (issued June 28, 2021); Dean E. Pierce, 40 ECAB 1249 (1989).

10

20 C.F.R. § 10.5(f); J.S., Docket No. 19-1035 (issued January 24, 2020); S.T., Docket No. 18-0412 (issued
October 22, 2018); Cheryl L. Decavitch, 50 ECAB 397 (1999).
11

G.T., Docket No. 18-1369 (issued March 13, 2019); Robert L. Kaaumoana, 54 ECAB 150 (2002).

12

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

13

See M.J., Docket No. 19-1287 (issued January 13, 2020); C.S., Docket No. 17-1686 (issued February 5, 2019);
William A. Archer, 55 ECAB 674 (2004).
14

L.O., Docket No. 20-0170 (issued August 13, 2021); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

4

Dr. Lopez, in his September 10, 2020 letter, noted that appellant’s MRI scan of the right
ankle showed improvement in the ankle. However, he did not provide an opinion on the issue of
whether appellant was disabled from employment on the claimed dates due to her accepted
May 10, 2019 employment injury. 15 As previously noted, the Board will not require OWCP to
pay compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. 16 Therefore, this letter is insufficient to
meet appellant’s burden of proof.
OWCP also received February 3 and September 24, 2020 work excuse notes from
Dr. Botros. However, these notes fail to establish disability as none of the notes address
appellant’s disability from work for the period June 29 through August 14, 2020.17
Appellant also submitted records from her physical therapists. These reports, however, do
not constitute competent medical evidence because physical therapists are not considered
physicians as defined under FECA. 18 Consequently, their medical findings and/or opinions will
not suffice for purposes of establishing entitlement to compensation benefits. 19
Lastly, appellant submitted a December 23, 2019 work excuse note from a physician with
an illegible signature. The Board has held that reports that are unsigned or bear an illegible
signature lack proper identification and cannot be considered probative medical evidence as the
author cannot be identified as a physician. 20 Accordingly, this report is also insufficient to
establish appellant’s claim.
As the medical evidence of record does not contain rationale to establish disability during
the claimed periods, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

15

Id.

16

Supra note 13.

17

See supra note 14.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); R.L., Docket No. 19-0440 (issued July 8, 2019); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not
competent to render a medical opinion under FECA).
18

19

Id.

20

M.A., Docket No. 19-1551 (issued April 30, 2020); T.O., Docket No. 19-1291 (issued December 11, 2019);
Merton J. Sills, 39 ECAB 572, 575 (1988).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period June 29 through August 14, 2020 causally related to her accepted May 10,
2019 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

